Citation Nr: 0905775	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  03-27 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an initial compensable rating for degenerative 
changes to the cervical spine prior to the August 25, 2005 
severance of service connection.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1982 to 
February 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated February 2006.  

After the February 2006 Board remand, the Veteran clarified 
that she wished to continue her appeal for an initial 
compensable rating for degenerative changes of the cervical 
spine.  In an October 2006 statement, the Veteran indicated 
that she wished to continue her appeal.  Additionally, the 
remand directed the RO issue a statement of the case 
regarding the issue of whether severance of service 
connection was proper as well as the of whether a timely 
substantive appeal was filed with respect to a September 2004 
rating denying service connection for chronic urinary tract 
infections.  A statement of the case regarding these two 
issues was issued in July 2008; however, it does not appear 
that the Veteran submitted a VA Form 9 to perfect the 
appeals.

Additionally, the Board notes that the RO granted the claim 
for service connection for a low back strain by a rating 
decision dated April 2008.  Therefore this issue is no longer 
before the Board.

Finally, the Board notes that the February 2006 remand 
referred various claims back to the RO for further 
development.  These claims included: entitlement to a rating 
in excess of 10 percent for service-connected hypertension; 
service connection for headaches as secondary to service-
connected TMJ; a claim for a compensable rating for TMJ; 
service connection for a bilateral eye disorder as secondary 
to service-connected acne rosacea; and reimbursement of the 
cost of unauthorized medical expenses for an emergency room 
visit due to a March 2003 asthma attack.  As it does not 
appear that the RO has undertaken further development of 
these issues, the issues are again referred back to the RO 
for further development.  


FINDINGS OF FACT

1.  In a July 2004 administrative decision, the RO found that 
the Veteran's cervical spine/neck disability was caused by 
the Veteran's own willful misconduct, and thus did not occur 
in the line of duty.  

2.  In a rating decision dated February 2005, the RO granted 
service connection for degenerative changes of the cervical 
spine, and assigned a noncompensable rating, effective July 
28, 2002.  There was no evidence that the arthritis caused 
limitation of motion.  In February 2005, the Veteran appealed 
the initial noncompensable rating.

3.  In a subsequent March 2005 rating decision, the RO 
proposed to severe service connection for degenerative 
changes of the cervical spine, based on a finding there was 
clear and unmistakable error in the February 2005 grant of 
service connection.  An August 2005 rating decision properly 
severed service connection for degenerative changes of the 
cervical spine, effective August 25, 2005.

4.  Records for the pertinent period show some complaints of 
pain but no limitation of neck motion.


CONCLUSION OF LAW

There is no legal basis for a retroactive increase after 
proper severance of service connection for degenerative 
changes of the cervical spine and the criteria for a 
compensable rating were not otherwise met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  3.105(d), 3.400(o), 4.71a, 
Diagnostic Code 5010-5003. (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome was controlled by the law, and the facts 
were not in dispute.  Livesay v. Principi, 15 Vet App 165, 
178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

Moreover, in this case all appropriate development for this 
issue was accomplished at the time service connection was 
erroneously assigned.  Thus no further notice or development 
is indicated.  38 U.S.C.A. § 5100, et seq.

The Veteran seeks an initial compensable rating for 
degenerative changes in the cervical spine prior to the 
August 25, 2005 severance of service connection.  As noted 
above, the Veteran has not perfected an appeal regarding 
whether the severance of service connection was proper.  As 
such, that action is final.

In the instant case, a July 2004 administrative decision 
found that the Veteran's cervical spine condition was the 
result of the Veteran's willful misconduct.  Despite this 
decision, by a February 2005 rating decision, the RO granted 
service connection for degenerative changes of the cervical 
spine, and assigned a non-compensable rating, effective July 
28, 2002.  The Veteran submitted a notice of disagreement 
with the February 2005 decision, asserting that her 
disability warranted a compensable rating.  A statement of 
the case was issued in May 2005 and the Veteran submitted a 
timely appeal.

However, in a March 2005 rating decision, the RO proposed to 
severe service connection for degenerative changes of the 
cervical spine due to a clear and unmistakable error.  The RO 
found clear and unmistakable error based on the VA 
administrative decision showing that the injury for which 
service connection was granted was the result of the 
Veteran's own willful misconduct, and thus did not occur in 
the line of duty.  An August 2005 rating decision severed 
service connection for degenerative changes of the cervical 
spine.  

As noted in the introduction, the Veteran has not perfected 
an appeal on the issue of whether severance of service 
connection for degenerative changes of the cervical spine was 
proper.  Thus, the August 2005 rating decision severing 
service connection is final.  

As service connection for degenerative changes of the 
cervical spine was properly severed, effective August 2005, 
under 38 C.F.R. § 3.400(o), a retroactive increase will not 
be awarded after basic entitlement has been terminated, such 
as by severance of service connection.  Moreover, it is noted 
that arthritis is based on limitation of motion and 
compensable limitation of motion was not shown during the 
time period in question.  There would be, therefore, no basis 
for an increase under the applicable rating codes.

The law is dispositive as it prohibits a retroactive increase 
once basic entitlement has been terminated.  Accordingly, the 
Board finds that the Veteran lacks entitlement under the law 
for the claim for increase for degenerative changes of the 
cervical spine, in which service connection for the 
disability has been properly severed, and the claim must be 
denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Again, as further noted, there is no basis under the schedule 
to award a compensable rating as there is no evidence of 
limitation of motion or other functional impairment during 
the time that would provide a basis for a compensable rating.


ORDER

An initial compensable rating for degenerative changes of the 
cervical spine, prior to August 25, 2005, is denied,


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


